Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
The amendment filed on February 14, 2022 has been entered.  Claims 9 & 14 have been cancelled.  Claims 1-8, 10-13 & 15-20 and new Claims 21-22 remain pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2008/0267799 A1) (Kim hereinafter) in further view of Chang et al (US 2004/0042917 A1) (Chang hereinafter) & Kaiser et al (US 2013/0140938 A1) (Kaiser hereinafter), as evidenced by Sweet et al (US 2013/0062466 A1) (Sweet hereinafter).
Regarding Claim 1, Kim discloses:  A compressor (Figure 2) comprising: 
a casing (10) that defines a sealed inner space (Figure 2); 
a motor (30) located in the sealed inner space of the casing (Figure 2), the motor comprising: 
a stator (31) and a rotor (32) located inside the stator (Figure 2), 
a rotary shaft (50) coupled to the rotor (32; Figure 2; Paragraph 27), and 
the rotary shaft (50) is configured to rotate together with the rotor and transmit rotational force of the rotor to the rotary shaft (Figure 2; Paragraph 27 describes how the rotary shaft (50) is press-fit into the center of the rotor (32) so that they can rotate together); 
a cylinder block (40) located in the sealed inner space of the casing (Figure 2), the cylinder block (40) comprising a cylinder (21), wherein the rotary shaft (50) comprises an eccentric part (Paragraph 30; 51) that is coupled to the cylinder block (Figure 2; The identified “eccentric part” (51) is coupled to the cylinder block (40) in the same way/manner that the applicant’s eccentric part (150) is shown to be coupled to their cylinder block (110) in Figure 1), that is configured to rotate based on the rotational force of the rotor (Paragraph 28), and that is located at a position offset from a rotational axis of the rotary shaft (Figure 2; Paragraph 27); and 
a piston (22) coupled to the rotary shaft (50) and configured to reciprocate in the cylinder based on rotation of the eccentric part (Figure 2; Paragraph 28); and
a balance weight (60 or 70) configured to offset unbalance force generated by movement of at least one of the piston or the eccentric part (see Paragraph 33).  
Kim fails to disclose: the rotor being located outside the stator;
 a rotor frame that accommodates the rotor and the rotary shaft; and
	wherein the rotor frame has an unbalanced mass distribution that is configured to compensate an unbalance force generated by movement of at least one of the piston or the eccentric part,
wherein the rotor frame defines a plurality of holes having different sizes to thereby provide the unbalanced mass distribution of the rotor frame, the plurality of holes comprising: 
a plurality of first holes that are defined at a first side facing the eccentric part, the plurality of first holes having a first size, and 
a plurality of second holes that are defined at a second side located opposite to the first side, the plurality of second holes having a second size greater than the first size.
However, Chang does teach a compressor (Figure 2A or 3A) comprising: 
a casing (10) that defines a sealed inner space (Figure 2A or 3A); 
a motor (30 & 40) located in the sealed inner space of the casing (Figure 2A or 3A), the motor comprising: 
a stator (30) and a rotor (40) located outside the stator (Figure 2A or 3A), 
a rotary shaft (50) coupled to the rotor (Figure 2A or 3A), and 
a rotor frame (41) that accommodates the rotor (40) and the rotary shaft (50) and that is configured to rotate together with the rotor and transmit rotational force of the rotor to the rotary shaft (Figure 2A or 3A; Paragraph 77); and
a balance weight (61) configured to offset unbalance force generated by movement of at least one of the piston or the eccentric part (see Paragraph 86);
wherein the rotor frame (41) has a mass distribution that is configured to compensate an unbalance force generated by movement of at least one of the piston or the eccentric part (Paragraphs 83-91; Chang describes how counter weights (61 & 62) AND balance holes (41c) are used as eccentric force canceling means for balancing the rotation of the rotor).  
wherein the rotor frame (41) defines a plurality of holes (41a-c) having different sizes (see Figure 3B) to thereby provide the unbalanced mass distribution of the rotor frame (see Paragraph 92, 94 & 95; Chang describes some of the holes as “balance holes” and the examiner would also argue that even though the plurality of interconnecting holes (41a) serve a different purpose (in that they are for allowing oil/gas to pass through the rotor frame, see Paragraph 111) that these holes would still contribute to the “unbalanced mass distribution of the rotor frame” in that these holes would move the center of mass of the rotor frame radially outwardly), the plurality of holes comprising: 
a plurality of first holes (41a) that are defined at a first side facing the eccentric part (see the annotation of Figure 3A below; It is noted that there are a plurality of interconnecting holes (41a) that are formed along a circumferential direction of the bottom of the rotor housing, which would result in at least one of the holes being defined at the identified “first side portion” of Chang’s rotor frame), the plurality of first holes having a first size (see Figure 3A), and 
a second hole (41c) that is defined at a second side located opposite to the first side (see the annotation of Figure 3A below), the second hole (41c) having a second size greater than the first size (see Figure 3B).

    PNG
    media_image1.png
    227
    552
    media_image1.png
    Greyscale

The proposed modification being made is to modify the inner-rotor motor assembly of Kim with the outer-rotor motor, as is being taught by Chang, which would provide the benefit of providing a motor that was capable of generating higher torques while still remaining sufficiently compact (as evidenced by Sweet in Paragraph 31).  Please note, this modification will incorporate Chang’s identified rotor frame (41) & corresponding structure (which as noted above is designed to have a mass distribution that is configured to compensate for any unbalanced forces generated by the movement of the shafts eccentric part) into the piston compressor assembly of Kim.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention that substituting inner-rotor motor of Kim for an outer-rotor motor, as taught by Chang, would provide the benefit of increasing the amount of torque generated by the motor while still keeping the motor compact (as evidenced by Sweet).
With respect to the rotor frame comprising:  a plurality of second holes, Kaiser teaches how it is known for a rotor core 10 to have a plurality of first holes (44) disposed equally around a rotational axis of the rotor core (see Figure 4) AND a plurality of balance holes (46) disposed/positioned together on one half of the axial face of the rotor core (see Figure 1).
The courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP § 2144.04 - Paragraph VI.B.  Kaiser shows how it was known that a plurality of balance holes can be used to balance the rotation of a rotor.  Therefore, it would have been considered obvious to a person having ordinary skill in the art to modify Chang such that instead of using a single balance hole (41c) of the axial face of the rotor frame, a plurality of balance holes could be used (as taught by Kaiser) to achieve the same result.
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor frame of Chang (which was incorporated into Kim as noted above) such that the balance hole (41c) comprised a plurality of balance holes (as taught by Kaiser) because the duplication of parts is not considered novel.
Regarding Claim 2, Kim in view of Chang & Kaiser teaches the invention as disclosed above in Claim 1, wherein Kim (as modified in view of Claim 1 to have the rotor frame assembly as taught by Chang) further discloses:  wherein the rotor frame (Chang: 41) comprises: 
an edge part (see the annotation of Figure 3B below) coupled to the rotor (Chang: 154); 
a center part (see the annotation of Figure 3B below) that is coupled to the rotary shaft (Kim: 50) and that defines a coupling hole configured to receive the rotary shaft (Chang: Figure 3B); and 
a plate-shaped part connects the edge part to the center part (see the annotation of Figure 3B below).

    PNG
    media_image2.png
    393
    647
    media_image2.png
    Greyscale

Regarding Claim 3, Kim in view of Chang & Kaiser teaches the invention as disclosed above in Claim 2, wherein Kim (as modified in view of Claim 1) further discloses:  wherein the rotor frame (Chang: 41) has: 
a first side portion located at the first side with respect to a reference plane that is parallel to the rotational axis of the rotary shaft, wherein the eccentric part is located at a position corresponding to the first side portion of the rotor frame; and 
a second side portion located at the second side opposite to the first side with respect to the reference plane, and 
wherein a weight of the first side portion is greater than a weight of the second side portion  (see the annotation of Figure 3A below; Chang describes how a lower balance hole (41C) is formed on the identified “plate-shaped portion” opposite to the eccentric direction of the eccentric pin (see Paragraph 94 & Figure 3A).  Chang also describes in Paragraph 96 how are used to “decreases the mass of one side of the rotor 40 to cancel out the eccentric force generated from the revolution of the crankshaft 50”.  It is noted that the amendment of Chang in view of Kaiser (to have the balance hole formed as a plurality of balance holes grouped together) would still have the combination read on this limitation because if the rotor frame (41) is separated in half along the rotational axis of the rotary shaft (based on the orientation of Figure 3A), since the lower balance holes (41C) are located on the identified “2nd side portion”, this would result in the 1st side portion as having a greater weight than the 2nd side portion).

    PNG
    media_image1.png
    227
    552
    media_image1.png
    Greyscale

Regarding Claim 4, Kim in view of Chang & Kaiser teaches the invention as disclosed above in Claim 3, wherein Kim (as modified in view of Claim 1) further discloses:  wherein the plate-shaped part defines the plurality of holes (Chang: 41a & 41c) that have the different sizes from each other (Chang: Figure 3B) and that provide the rotor frame with the unbalanced mass distribution (Because the balance hole (41c) are disposed on only the “2nd side portion” of the plate-shaped part, this would result in an unbalanced mass distribution).  
Regarding Claim 5, Kim in view of Chang & Kaiser teaches the invention as disclosed above in Claim 4, wherein Kim (as modified in view of Claim 1) further discloses:  wherein a width of one of the plurality of first holes (Chang: 41a) is less than a width of one of the plurality of second holes (Chang: 41c; see Figure 3B).  
Regarding Claim 6, Kim in view of Chang & Kaiser teaches the invention as disclosed above in Claim 4, wherein Kim, Chang & Kaiser all fail to teach:  wherein a number of the plurality of first holes is less than a number of the plurality of second holes.  
HOWEVER, the examiner holds that it would have been within the general skill level of a worker in the art to properly distribute the holes to achieve the desired balance/counterbalance through routine experimentation.
Based on the examiners understanding, the novelty of the applicant’s invention is that the rotor frame is formed to have an asymmetrical mass reduction formed by having the rotor frame formed in such a way that the weight of a first side portion of the rotor frame (located at a first side with respect to a reference plane that is parallel to the rotational axis of the rotary shaft AND corresponds to the position of the eccentric part) has a greater weight compared to that of the second side portion of the rotor frame (which is located opposite to the first side portion with respect to the same reference plane), see Paragraphs 18 & 22.  So the novelty is not in how many holes there are in the rotor frame, but instead how much weight the holes remove from either the respective “first side portion” or “second side portion” of the rotor frame (so it doesn’t matter if there are 5 holes or 2 holes, only how much weight/material is removed from the frame by the hole(s)).  The examiner holds this is supported by the applicant’s own disclosure where they shows several embodiments for their rotor frame for balancing the rotational forces, where the embodiments show rotor frames with only a single hole (Figures 12 & 15), the same number of first & second holes (Figures 11 & 13) & fewer first holes vs second holes (Figure 14).  
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the rotor frame of Kim (as modified by Chang & Kaiser in view of Claim 1) to have the number of the one or more first holes being less than the number of the one or more second holes. 
Regarding Claim 7, Kim in view of Chang & Kaiser teaches the invention as disclosed above in Claim 3, wherein Kim (as modified in view of Claim 1) further discloses:  wherein the plate-shaped part defines the plurality of holes (Chang: 41a & 41c), and
wherein a number of the plurality of first holes (Chang: 41a) is different from a number of the plurality of second holes (Chang was modified by Kaiser to have three balance holes grouped together on half of the axial face of the rotor (as shown in Figures 2-3 of Kaiser).  Since Chang shows there are at least four first holes (41a) in Figure 3B, this would result in the number of first holes being different from the number of second holes).  
Regarding Claim 11, this claim is reciting the same limitations that were previously recited in Claim 1 EXCEPT Claim 11 discloses:  wherein the rotor frame has an unbalanced mass distribution along a circumferential direction about the rotational axis of the rotary shaft; and
the plurality of second holes are defined at a second side of the rotor frame located opposite to the eccentric part.
With respect to the limitations disclosed in Claim 11 that were previously recited in Claim 11, these limitations are rejected under the same prior art as those used in the rejection of Claim 1.
With respect to the additional limitation in Claim 11, Kim (as modified in view of Claim 1) further discloses:  wherein the rotor frame (Chang: 41) has an unbalanced mass distribution along a circumferential direction about the rotational axis of the rotary shaft (Chang: Paragraphs 83-91; Chang describes how counter weights (61 & 62) AND balance holes (41c) are used as eccentric force canceling means for balancing the rotation of the rotor); and
  the plurality of second holes (41c; Note Chang was modified in view of Kaiser to have a “plurality” of second holes) are defined at a second side of the rotor frame located opposite to the eccentric part (51; see the annotation of Figure 3a below).

    PNG
    media_image1.png
    227
    552
    media_image1.png
    Greyscale

Regarding Claim 12, Kim in view of Chang & Kaiser discloses the invention as disclosed above in Claim 11, wherein Kim (as modified in view of Claim 11) further discloses:  wherein the plurality of holes (Chang: 41a & 41c) are arranged along the circumferential direction (Chang: Figure 3B; Paragraphs 92-96), 
wherein the plurality of first holes (Chang: 41a) are defined at a first circumferential portion of the rotor frame (see the annotation of Figure 3A below; It is noted that there are a plurality of interconnecting holes (41a) that are formed along a circumferential direction of the bottom of the rotor housing, which would result in at least one of the holes being defined at the identified “first side/circumferential portion” of Chang’s rotor frame); and 
wherein the plurality of second holes (Chang was modified by Kaiser, in view of Claim 11, to have a plurality of second holes) are defined at a second circumferential portion of the rotor frame (see the annotation of Figure 3A below), and 
wherein a number of the plurality of first holes (Chang: 41a) is different from a number of the plurality of second holes (Chang was modified by Kaiser to have three balance holes grouped together on half of the axial face of the rotor (as shown in Figures 2-3 of Kaiser).  Since Chang shows there are at least four first holes (41a) in Figure 3B, this would result in the number of first holes being different from the number of second holes).  

    PNG
    media_image1.png
    227
    552
    media_image1.png
    Greyscale

Regarding Claim 13, this claim is disclosing the same limitations that were previously recited in Claim 2.  Therefore, Claim 13 is rejected under the same prior art as those used in the rejection of Claim 2.  
Regarding Claim 21, Kim in view of Chang & Kaiser discloses the invention as disclosed above in Claim 1, wherein Kim (as modified in view of Claim 11) further discloses:  wherein the plurality of first holes (Chang: 41a) are spaced apart from one another and arranged along a circumference of the rotor frame (Chang: Figure 3B), and 
wherein the plurality of second holes (this existing balance hole (41c) of Chang was modified in view of Claim 1 to have a plurality of balance holes (as taught by Kaiser in Figure 4)) are spaced apart from one another and arranged along the circumference of the rotor frame (see Figure 4 of Kaiser).  
Regarding Claim 22, Kim in view of Chang & Kaiser discloses the invention as disclosed above in Claim 1, wherein Kim further discloses:  wherein the rotary shaft (50) further comprises a counter weight (see the annotation of Figure 2 below; The figure shows how a top portion of the rotor shaft extends radially away from the eccentric.  This radially projecting portion would be considered “a counter weight”) that is coupled to a circumference of the rotary shaft at an opposite side of the eccentric part (The identified “counter weight” is integrally formed into the rotor shaft (50) opposite to the eccentric part, which would result in the counter as being “coupled” to the outer circumference of the rotary shaft).
Kim (as modified by Chang & Kaiser in view of Claim 1) further teaches: the counter weight faces the plurality of second holes (Kim was modified by Chang (in view of Claim 1) to have the outer rotor plate assembly (as taught by Chang), where the rotor plate assembly of Chang had at least one balance hole (41c) disposed on the rotor frame opposite to the rotor shafts eccentric (see Figure 3B of Chang).  Chang was further modified by Kaiser to have a plurality of balance holes, as such a modification would be a simple duplication of parts.  Since in Kim the rotor shaft counter weight AND the balance holes of Chang are both disposed opposite to the rotary shaft’s eccentric (see the annotation of Figure 2 below & Figure 3A of Chang), this would result in the counter weight as facing the plurality of second holes).

    PNG
    media_image3.png
    403
    729
    media_image3.png
    Greyscale


Claims 10 & 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chang & Kaiser (and as evidenced by Sweet) as applied to Claims 1 & 13 above, and further in view of Yanase (JP 2016006303 A) (Yanase hereinafter).
Regarding Claim 10, Kim in view of Chang teaches the invention as disclosed above in Claim 1, wherein Kim (as modified in view of Claim 1 to have the rotor frame assembly as taught by Chang) further discloses:  wherein the rotor frame (Chang: 41) has: 
a first side portion located at the first side with respect to a reference plane that is parallel to the rotational axis of the rotary shaft; and 
a second side portion located at the second side opposite to the first side with respect to the reference plane, 
wherein the balance weight (Chang: 61) is located at a position corresponding to the second side portion of the rotor frame (see the annotation of Figure 2C below; Chang specifies in Paragraph 86 how the upper counterweight (61) is disposed “in a direction opposite to an eccentric direction of the eccentric pin”).

    PNG
    media_image4.png
    357
    591
    media_image4.png
    Greyscale

While Chang does describe embodiments for balancing the eccentric forces of the rotary shaft by using counterweights & balancing holes, Chang DOES NOT describe using both simultaneously (see Paragraphs 85-96), so the embodiment shown in Figure 2C (which was incorporated into Kim in view of Claim 1) fails to disclose:  wherein a weight of the first side portion is greater than a weight of the second side portion.  
However, Yanase teaches how it was known to use BOTH balance weights (162) & openings (164) in the rotor plate (158) to balance the rotational forces of a rotary shaft (126) with an eccentric portion (138), see Paragraphs 48-52.  
PLEASE NOTE, Yanase is only being relied upon to provide a teaching for using BOTH balance weights & openings to balance the rotation of the rotor frame, since Chang already teaches using both elements (just not using both elements simultaneously).  As noted in the rejection of Claim 3, Chang teaches using balance holes (41b & 41c) to balance out the rotational forces of the shaft, wherein the holes are formed in the rotor frame such that:  a weight of the first side portion is greater than a weight of the second side portion  (see the annotation of Figure 3A below; Chang describes how a lower balance hole (41C) is formed on the identified “plate-shaped portion” opposite to the eccentric direction of the eccentric pin (see Paragraph 94 & Figure 3A).  Chang also describes in Paragraph 96 how are used to “decreases the mass of one side of the rotor 40 to cancel out the eccentric force generated from the revolution of the crankshaft 50”.  So if the rotor frame (41) is separated in half along the rotational axis of the rotary shaft (based on the orientation of Figure 3A), since the lower balance hole (41C) is located on the identified “2nd side portion”, this would result in the 1st side portion as having a greater weight than the 2nd side portion).

    PNG
    media_image1.png
    227
    552
    media_image1.png
    Greyscale

The benefit of adding openings to the rotor frame of Chang (in addition to using the balance weights) is that using the openings reduces the total weight of the rotor frame, allowing for a lighter balance weight to be used (see Paragraph 56 of Yanase) AND adding the opening helps for more heat transfer from the stator (see Paragraph 58 of Yanase).
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the compressor assembly of Kim (as modified by Chang & Kaiser in view of Claim 1) to use BOTH counterweights & balancing holes to balance the rotational forces of the rotary shaft, as taught by Yanase.
Regarding Claim 15, this claim is disclosing the same limitations that were previously recited in Claim 10.  Therefore, Claim 15 is rejected under the same prior art as those used in the rejection of Claim 10.  
Regarding Claim 16, Kim in view of Chang, Kaiser & Yanase teaches the invention as disclosed above in Claim 15, wherein Kim (as modified by in view of Claim 11) further discloses:  wherein the plate-shaped part defines the plurality of holes (Chang: 41a & 41c) that have the different sizes from each other (Chang: Figure 3B) and that cause the unbalanced mass distribution of the rotor frame (Chang: Paragraphs 92-96).  
Regarding Claim 17, Kim in view of Chang, Kaiser & Yanase teaches the invention as disclosed above in Claim 16, wherein Kim (as modified in view of Claim 15) further discloses:  wherein a width of the plurality of first holes (Chang: 41a) is less than a width of the plurality of second holes (Chang was modified by Kaiser to have a plurality of second holes (41c), where Chang shows that the second holes (41c) has a larger width that the plurality of first holes (41a); see Figure 3B).  
Regarding Claim 18, Kim in view of Chang, Kaiser & Yanase discloses the invention as disclosed above in Claim 17, wherein Kim (as modified in view of Claim 11 to have the rotor frame assembly as taught by Chang) further discloses:  wherein each of the plurality of first holes (Chang: 41a) is connected to one of the plurality of second holes (Chang: 41c; Figures 3A & 3B; These figures shows that each of the first & second holes extend axially through the body of the rotor frame, and since the rotor frame is disposed within the sealed inner space defined by the casing, this would mean that the first & second holes are fluidically connected to each other through the sealed inner space.).  
Regarding Claim 19, Kim in view of Chang, Kaiser & Yanase discloses the invention as disclosed above in Claim 16, wherein Kim, Chang & Yanase all fail to teach:  wherein a number of the plurality of first holes is less from a number of the plurality of second holes.  
HOWEVER, the examiner holds that it would have been within the general skill level of a worker in the art to properly distribute the holes to achieve the desired balance/counterbalance through routine experimentation.  
Based on the examiners understanding, the novelty of the applicant’s invention is that the rotor frame is formed to have an asymmetrical mass reduction formed by having the rotor frame formed in such a way that the weight of a first side portion of the rotor frame (located at a first side with respect to a reference plane that is parallel to the rotational axis of the rotary shaft AND corresponds to the position of the eccentric part) has a greater weight compared to that of the second side portion of the rotor frame (which is located opposite to the first side portion with respect to the same reference plane), see Paragraphs 18 & 22.  So the novelty is not in how many holes there are in the rotor frame, but instead how much weight the holes remove from either the respective “first side portion” or “second side portion” of the rotor frame (so it doesn’t matter if there are 5 holes or 2 holes, only how much weight/material is removed from the frame by the hole(s)).  The examiner holds this is supported by the applicant’s own disclosure where they shows several embodiments for their rotor frame for balancing the rotational forces, where the embodiments show rotor frames with only a single hole (Figures 12 & 15), the same number of first & second holes (Figures 11 & 13) & fewer first holes vs second holes (Figure 14).  
Therefore, the examiner holds that it would have been considered obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the rotor frame of Kim (as modified by Chang & Yanase in view of Claim 16) to have the number of the one or more first holes being less than the number of the one or more second holes. 
Regarding Claim 20, this claim is disclosing the same limitations that were previously recited in Claim 18.  Therefore, Claim 20 is rejected under the same prior art as those used in the rejection of Claim 18.  

Response to Arguments
The applicant’s arguments entered on February 14, 2022 has been fully considered.  
The examiner agrees that the proposed amendments would overcome the previous rejection of Claims 1 & 11 over Yanase.  So the rejections using Yanase as the base reference have been withdrawn.
The examiner also agrees that the proposed amendments would overcome the second rejection of Claims 1 & 11 with Kim as the base reference.  HOWEVER, the amendment has modified the scope of the claimed invention (where the amendment requires there to be “a plurality of second holes”, as opposed to allowing there to be “one or more second holes”) thereby necessitating a new grounds for rejection.  In view of this new scope, a new rejection was made incorporating Kaiser to further modify Chang to have a plurality of balance holes disposed in the axial face of the rotor element, noting that such a modification would have been a simple duplication of parts.
With respect to the “at least one interconnecting hole 41a” the applicant has also argued that these holes do not appear to “provide the unbalanced mass distribution of the rotor frame”.  The examiner respectfully disagrees.  This is because any holes formed in the rotor frame will alter the mass distribution of the rotor frame AND (as noted by the applicant) Chang allows for an embodiment with only a single interconnecting hole (see at least Paragraph 11) where a single interconnecting hole would create an unbalance in the mass distribution of the rotor plate. 
The examiner has argued that Sweet fails to address the described deficiencies of Yanase, Kim & Chang.  However, because the examiner is not using Sweet to address those identified deficiencies, the applicant’s argument is moot.
For these reasons, the examiner did not find the applicant’s arguments to be persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083. The examiner can normally be reached M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.J.B/Examiner, Art Unit 3746  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746